Response to Arguments
Applicant's arguments filed 2021/10/28 have been fully considered but they are not persuasive. Because;
In Response to applicant’s only argument (page 6) that:  “However, Applicant respectfully asserts that in view of the teachings of Luly regarding the boiling point range of the dielectric gaseous compounds, a person of ordinary skill in the art would not add the compounds of Hazeldine cited by the Examiner to the dielectric composition of Luly because to do so would render Luly’s composition unsuitable for its intended purpose.  The purpose of Luly’s composition is its use as a gaseous dielectric compound, and in particular, as an alternative to SF6. See, Luly background. Luly teaches at the abstract and throughout the entire specification that the suitable boiling point range for the dielectric gaseous compound is between -20°C and -273°C. There is no alternative to this boiling point range, and it is a strict requirement of the gases of Luly due to their application as dielectric gaseous compounds.  In contrast, Hazeldine’s compounds cited by the Examiner have boiling points outside of the range required by Luly.”, it is noted that applicant’s interpretation of Luly appears to be different than the examiner's for following reasons.  I)-  Luly teaches that the boiling point range of his dielectric gaseous fluid is between -20 and -273 Deg. C. This means that his final composition, which is made of a combination or a mixture of many dielectric components, has a boiling point within the above range and not each one of the components. II)-  Luly’s own teaching, actually, supports this interpretation since it teaches compounds such as hexafluoro-dimethyl sulfide (with boiling point of 8 deg. C); [20], methyl-methylenamine (boiling point of -6 deg. C.); [26], and trifluoromethanol III)- This is further supported by applicant’s disclosure on the claimed amount of the formula (I) active ingredient which is at least 1 vol%; [instant PGPub; 16, 25, 44] and allows for addition of other dielectric compounds with much lower boiling points. Applicant’s argument is not persuasive and the final rejection is deemed proper.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.R.A./
Examiner, Art Unit 1767
2021/11/14

/NICOLE M. BUIE-HATCHER/           Primary Examiner, Art Unit 1767